Of Counsel:

DAMON KEY LEONG KUPCHAK HASTERT
Attorneys at Law

A Law Corporation

ROBERT H. THOMAS 4610-0
rht@hawaiilawyer.com

1003 Bishop Street, Suite 1600
Honolulu, Hawaii 96813
www.hawaiilawyer.com
Telephone: (808) 531-8031
Facsimile: (808) 533-2242

BRIAN K. KELSEY (Pro Hac Vice)
bkelsey@libertyjusticecenter.org
JEFFREY M. SCHWAB (Pro Hac Vice)
jschwab@libertyjusticecenter.org
REILLY STEPHENS (Pro Hac Vice)
rstephens@libertyjusticecenter.org
Liberty Justice Center

190 South LaSalle Street, Suite 1500
Chicago, Illinois 60603

Telephone: (312) 263-7668
Facsimile: (312) 263-7702

Attorneys for Plaintiff
PATRICIA GROSSMAN

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

 

PATRICIA GROSSMAN, | Civil No. 18-00493-DK W-RT
Plaintiff PLAINTIFF’S SEPARATE AND .
CONCISE STATEMENT OF FACTS IN
SUPPORT OF MOTION FOR
vs. PARTIAL SUMMARY JUDGMENT;
| EXHIBIT “A”; CERTIFICATE OF
HAWAII GOVERNMENT EMPLOYEES | SERVICE
ASSOCIATION / AFSCME LOCAL 152; Date: Tuesday; January 21, 2020
DAVID LASSNER, IN HIS OFFICIAL |

469800
CAPACITY AS PRESIDENT OF THE -| Time: 9:30 A.M.
UNIVERSITY OF HAWAII; AND CLARE Judge: Derrick K. Watson

E. CONNORS, IN HER OFFICIAL
CAPACITY AS ATTORNEY GENERAL
OF HAWAII,

Defendants.

 

PLAINTIFF’S SEPARATE AND CONCISE STATEMENT OF FACTS
IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT

Pursuant to LR 56.1, Plaintiff Patricia Grossman submit this Separate and

Concise Statement of Facts in Support of her Motion for Partial Summary

Judgment, filed on October 21, 2019. Each of these facts are incorporated from the

parties’ Joint Stipulation Regarding Undisputed Facts (Dkt. 57). A copy of Dkt. 57

is attached as Exhibit “A.”

 

 

 

 

 

Undisputed Material Fact | Evidentiary
Support

1 | Defendant David Lassner is the President of the | Joint Stipulation

University of Hawaii (“University”). Regarding
Undisputed Facts
(Dkt. 57), Exhibit
‘‘A” hereto.

2 | Defendant Clare E. Connors is the Attorney General for | Joint Stipulation

the State of Hawaii. Regarding
- Undisputed Facts
(Dkt. 57), Exhibit
“A” hereto.

3 | Defendant Hawaii Government Employees Association | Joint Stipulation
/ AFSCME Local 152 (““HGEA”) is a labor Regarding
organization. Undisputed Facts

(Dkt. 57), Exhibit
“A” hereto.

 

 

 

469800

 
 

 

 

 

 

 

 

 

4 | HGEA is the certified collective bargaining Joint Stipulation
representative of a bargaining unit of administrative, Regarding
professional, and technical employees of the University Undisputed Facts
known as Unit 8. (Dkt. 57), Exhibit

“A” hereto.
5 | Plaintiff Patricia Grossman (“Grossman”) is an Joint Stipulation
employee of the University and member of Unit 8. Regarding
Undisputed Facts
} (Dkt. 57), Exhibit
“A” hereto.

6 | Employees in Unit 8 are paid through the State of Joint Stipulation
Hawaii Department of Accounting and General Services | Regarding
(“DAGS”). Undisputed Facts

(Dkt. 57), Exhibit
“A” hereto.

7 | Employees in Unit 8 may become HGEA members by | Joint Stipulation
signing a membership card that authorizes the deduction Regarding
of union dues from their pay. Undisputed Facts

(Dkt. 57), Exhibit
“A” hereto.

8 | Employees in Unit 8 are not required to become Joint Stipulation
members of HGEA or authorize dues deductions as a Regarding
condition of employment. Undisputed Facts

(Dkt. 57), Exhibit
“A” hereto.

9 | DAGS relies on information provided by HGEA Joint Stipulation
regarding which employees have properly authorized or | Regarding
cancelled dues deductions. Undisputed Facts

(Dkt. 57), Exhibit
“A” hereto.

10 | HGEA members have the right to run for union office, | Joint Stipulation
vote in union officer elections, and otherwise participate | Regarding
in HGEA’s internal affairs. Nonmembers do not have | Undisputed Facts
these membership rights. (Dkt. 57), Exhibit

“A” hereto.

 

 

 

469800

 
 

Joint Stipulation

 

 

 

 

 

 

11 | In 1995, Grossman signed the HGEA membership

application card attached to the UF as Exhibit 1. Regarding
Undisputed Facts |
(Dkt. 57), Exhibit
“A” hereto.

12 | DAGS deducted union dues from Grossman’s pay and__| Joint Stipulation
remitted those dues to HGEA after she became a HGEA | Regarding
member. Undisputed Facts

(Dkt. 57), Exhibit
“A” hereto.

13 | Before June 27, 2018, non-union-members in Unit 8 Joint Stipulation
paid fair-share fees to HGEA to cover their share of the | Regarding
cost of collective bargaining negotiations and contract | Undisputed Facts
administration. The “chargeable” fair-share fees paid (Dkt. 57), Exhibit
by nonmembers were on average approximately 75% of | “A” hereto.
full member dues and were always lower than full
member dues. After the Supreme Court issued Janus v.

AFSMCE, Council 31, 138 S. Ct. 2448 (2018) on June
27, 2018, DAGS immediately stopped deducting, and
HGEA stopped receiving, fair-share fees from
nonmembers.

14 | Between July 6 and July 10, 2018, Grossman exchanged | Joint Stipulation
emails with certain staff members at HGEA, DAGS, Regarding
and the University. The email chains containing these | Undisputed Facts
emails are attached to the UF as Exhibit 2. (Dkt. 57), Exhibit

“A” hereto.

15 | On or about July 14, 2018, Grossman sent a letter dated | Joint Stipulation
July 13, 2018 to HGEA’’s Hawaii Island Division office | Regarding
and to the University of Hawaii by certified mail, asking | Undisputed Facts
to resign her membership and to stop deduction of dues. | (Dkt. 57), Exhibit
The letter is attached to the UF as Exhibit 3. “A” hereto.
Grossman’s letter was received by HGEA’’s Hawaii
Island Division office on the island of Hawaii on or
about July 14, 2018.

16 | On January 9, 2019, HGEA notified DAGS of Joint Stipulation
Grossman’s request to stop dues deductions, and dues Regarding
deductions from Grossman’’s pay ended. Undisputed Facts

(Dkt. 57), Exhibit
“A” hereto.

 

 

 

469800

 
 

17

A total of $402.60 in dues was deducted from
Grossman’s pay from July 10, 2018 through the time
deductions stopped, covering dues for the period July 1,
2018 through December 31, 2018. Specifically,
deductions of $33.55 took place on approximately the
Sth and 20th of each month beginning July 20, 2018 and
ending January 4, 2019. Deductions on approximately

the Sth of the month covered dues for the second half of |

the previous month. Deductions on approximately the
20th of the month covered dues for the first half of that
month. -

Joint Stipulation
Regarding
Undisputed Facts
(Dkt. 57), Exhibit
“A” hereto.

 

 

18 | On January 10, 2019, HGEA sent Grossman a check in | Joint Stipulation
the amount of $402.60. A copy of the check and cover | Regarding
letter is attached to the UF as Exhibit 4., Undisputed Facts
(Dkt. 57), Exhibit
“A” hereto.
19 | On January 23, 2019, Grossman’s counsel sent a letter | Joint Stipulation
to HGEA counsel regarding the check. A copy of the Regarding
letter is attached to the UF as Exhibit 5.. Undisputed Facts

(Dkt. 57), Exhibit

“A” hereto.

 

20

 

On January 28, 2019, HGEA sent a follow-up letter to

 

Joint Stipulation

 

 

 

Grossman’’s counsel regarding the check. A copy of Regarding
that letter is attached to the UF as Exhibit 6. Undisputed Facts
(Dkt. 57), Exhibit
“A” hereto.
21 | On June 21, 2019, Grossman’s counsel informed Joint Stipulation
HGEA’s counsel that Grossman had not cashed the Regarding
check. Undisputed Facts
(Dkt. 57), Exhibit
“A” hereto.
22 | On June 28, 2019, HGEA sent Grossman a reissued Joint Stipulation
check in the amount of $442.86. A copy of that reissued | Regarding
check and cover letter is attached to the UF as Exhibit 7. | Undisputed Facts
(Dkt. 57), Exhibit
“A” hereto.

 

 

 

469800

 
 

 

23

 

Grossman is no longer a member of HGEA. No dues or
other payments to HGEA are currently being deducted
from her pay. HGEA has instructed DAGS and the
University that dues should not be deducted from
Grossman’s pay in the future, and that HGEA will not
accept receipt of any dues deducted from Grossman’s
pay, unless she chooses to join HGEA and authorizes
deductions again.

 

Joint Stipulation
Regarding
Undisputed Facts
(Dkt. 57), Exhibit
“A” hereto.

 

469800

DATED: Honolulu, Hawaii, October 21, 2019.

DAMON KEY LEONG KUPCHAK HASTERT

/s/ Robert H. Thomas
ROBERT H: THOMAS

LIBERTY JUSTICE: CENTER

BRIAN K. KELSEY (Pro Hac Vice)
JEFFREY M. SCHWAB (Pro Hac Vice)
REILLY STEPHENS (Pro Hac Vice)

Attorneys for Plaintiff
PATRICIA GROSSMAN

 
